Citation Nr: 0635962	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
postoperative residuals, osteoarthritis, right knee with 
chondromalacia, right patella, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for 
postoperative residuals, osteoarthritis, left knee with 
chondromalacia, left patella, currently rated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).

Procedural history

The veteran served on active duty from November 1981 to March 
1982.

Service connection was initially granted for disabilities of 
the bilateral knees in a March 1984 RO rating decision.  Two 
10 percent disability ratings were assigned, which were later 
increased to 20 percent.

The veteran's July 2002 claim for entitlement to increased 
ratings for the right and left knee disabilities was denied 
in the February 2003 rating decision.  The veteran timely 
appealed.  In a November 2004 Supplemental Statement of the 
Case, the RO granted an increased disability rating, from 20 
percent to 30 percent disabling, for both the right and left 
knee disabilities.  The veteran has not expressed 
satisfaction with the increased ratings.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.

Issues not on appeal

The veteran filed claims of entitlement to service connection 
for depression and for a low back disability, both claimed as 
secondary to her service-connected knee disabilities.  In a 
September 2004 rating decision, the RO granted service 
connection for depressive disorder as secondary to the 
bilateral knee disability, awarding a 30 percent disability 
rating; and denied secondary service connection for the 
claimed low back condition.  The record does not indicate 
that the veteran appealed either decision, and therefore 
neither issue is on appeal.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA]. 


REMAND

The veteran essentially argues that her bilateral knee 
condition is worse than is contemplated by the currently 
assigned 30 percent disability rating.  

Reason for remand

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits. 

The RO sent the veteran a VCAA letter in September 2002.  
However, the letter failed to inform the veteran, pursuant to 
38 C.F.R. § 3.159(b), as to what was required to substantiate 
her increased rating claims.  In any event, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements apply to all 
claims made by a claimant, including increased rating claims.  

In this case, based on a close review of the record, it 
appears that the veteran did not have a clear understanding 
of what evidence she was required to provide in order to 
substantiate her claim for an increased rating.  Accordingly, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which informs 
the veteran that the she must submit evidence showing that 
her service-connected disability has increased in severity.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must send the veteran a 
corrective VCAA notice under Dingess.

2.  If warranted by any additional 
evidence received or submitted, or if in 
its discretion VBA determines that 
additional development is necessary, VBA 
should  readjudicate the veteran's claims 
of entitlement to increased ratings for 
her service-connected bilateral knee 
conditions.  If the benefit sought on 
appeal remains denied, VBA should provide 
the veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review if 
otherwise in order.  

If no new evidence is received and VBA 
determines that no additional development 
is necessary, the claims folder should be 
returned to the Board without further 
ado.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


